

117 HJ 38 IH: Disapproving the rule submitted by the Social Security Administration relating to hearings held by Administrative Appeals Judges of the Appeals Council.
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 38IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Mr. Larson of Connecticut (for himself and Mr. Danny K. Davis of Illinois) submitted the following joint resolution; which was referred to the Committee on Ways and MeansJOINT RESOLUTIONDisapproving the rule submitted by the Social Security Administration relating to hearings held by Administrative Appeals Judges of the Appeals Council.That Congress disapproves the rule submitted by the Social Security Administration relating to Hearings Held by Administrative Appeals Judges of the Appeals Council (published at 85 Fed. Reg. 73138 (November 16, 2020)), and such rule shall have no force or effect.